COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-154-CV
 
 
BLUEGREEN SOUTHWEST ONE, L.P. AND                             APPELLANTS
BLUEGREEN SOUTHWEST LAND, INC.
 
                                                   V.
 
TURNER, COLLIE & BRADEN, INC.                                            APPELLEE
 
                                               ----------
            FROM THE 67TH DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered AAppellants, Bluegreen Southwest
One, L.P. and Bluegreen Southwest Land, Inc.=s
Amended Motion To Dismiss Appeal Without Prejudice.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
 
 




Costs of
the appeal shall be paid by appellants, for which let execution issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
 
DELIVERED:  November 12, 2009




[1]See Tex. R. App. P. 47.4.